Case 1:19-mj-05173-MJR Document 1 Filed 08/01/19 Page 1 of 6

AO 91 (Rev. 02/09) Criminal Complaint

United States District

for the AUG | {0
Western District of New York \ \G
\ ee

 

  

United States of America —_
Case No. 19-mj- ‘4 5/13

Vv.

David V. Flannigan

 

Defendant

CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

COUNT 1
On or about June 14, 2019, in the Western District of New York, the defendant, DAVID V.

FLANNIGAN, did knowingly, intentionally, and unlawfully possess with the intent to distribute quantities of
methamphetamine, a Schedule II controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C).

This Criminal Complaint is based on these facts:

& Continued on the attached sheet. ( Ww \

Complainant’s signature

DAVID LAUER
SPECIAL AGENT
DRUG ENFORCEMENT ADMINISTRATION

Printed na itle
Sworn to before me and signed in my presence. ) Can
Date: August / , 2019 che

(_ Judee’ 's Signature

 

HONORABLE MICHAEL J. ROEMER
City and State: Buffalo, New York UNITED STATES MAGISTRATE JUDGE

Printed name and title

 
Case 1:19-mj-05173-MJR Document 1 Filed 08/01/19 Page 2 of 6

AFFIDAVIT

STATE OF NEW YORK.)
COUNTY OF ERIE ) SS:
CITY OF BUFFALO )

DAVID LAUER, being duly sworn, deposes and says:

1. I am a Special Agent (SA) of the United States Drug Enforcement
Administration (DEA) within the meaning of Section 2510(7) of Title 18, United States Code,
that is, an officer of the United States who is empowered by law to conduct investigations of,

and to make arrests for, offenses enumerated in Section 2516 of Title 18.

2. I have been a Special Agent of the DEA since October 1998. I have had
extensive training in the investigation and prosecution of large-scale illegal drug
organizations. In the past 20 years, I have been responsible for the investigation and
prosecution of numerous cases involving large-scale marijuana, cocaine, crack cocaine,
methamphetamine, and heroin distribution organizations. I have also assisted in numerous
investigations that involved the monitoring and recording of court-authorized Title IT

interceptions.

3. During my law enforcement career, I have participated in numerous
investigations targeting individuals engaging in the trafficking and distribution of narcotics.

Based on my training, experience in law enforcement, and conversations with DEA Special
Case 1:19-mj-05173-MJR Document 1 Filed 08/01/19 Page 3 of 6

Agents (SA’s) and Task Force Officers (TFO’s), and other law enforcement officers, I am
familiar with how controlled substances are cultivated, manufactured, processed, packaged,
distributed, sold and used by individuals involved in drug trafficking activities, and how drug
traffickers use electronic communications to facilitate their illegal activities. As a result of my
training and experience, I am familiar with the language, conduct and customs of people
engaged in narcotics transactions conspiracies. My investigative experience, as well as the
experience of other law enforcement agents who are participating in this investigation, serve

as the basis for the opinions and conclusions set forth herein.

4, I make this Affidavit in support of an application for a Criminal Complaint
charging DAVID V. FLANNIGAN with possessing with the intent to distribute a substance
containing methamphetamine, a Schedule IJ controlled substance, in violation of Title 21,
United States Code, Sections 84l(a)(1) and 841(b)(1)(C). This affidavit is submitted for a
limited purpose, and as a result, I have not included details of every aspect of this
investigation. I am thoroughly familiar with the information set forth in this affidavit as a
result of my personal investigation, discussions with other law enforcement officers or
statements provided by other law enforcement personnel, DEA Special Agents (SA) and
TFO’s, which have been reported to me, and examination of various documents and records

in this investigation.

5. I personally have participated in the investigation of FLANNIGAN for the

offense set forth below and as a result, I am familiar with the facts and circumstances of this
Case 1:19-mj-05173-MJR Document 1 Filed 08/01/19 Page 4 of 6

investigation. Based upon that information, I assert that the articulated facts establish grounds

for the issuance of a Criminal Complaint and an arrest warrant for FLANNIGAN.

PROBABLE CAUSE

6. On June 14, 2019, at approximately 8:47 a.m., NYSP K9 Trooper Jason
Cresanti, performing his official duties patrolling I86 in the Town of Poland in Chautauqua
County, NY, observed a 2010 silver Ford Fusion bearing PA License KTY7779 (the
“vehicle”) traveling at 75 MPH in a properly marked 65 MPH zone. After making these
observations, Trooper Cresanti initiated a traffic stop on the vehicle. During the stop,
Trooper Cresanti identified the driver as FLANNIGAN. FLANNIGAN was accompanied
by a female passenger. At this time, FLANNIGAN stated that he had a Pennsylvania license,
but was not sure if it is valid or not. Trooper Cresanti checked FLANNIGAN’s license and
found that FLANNIGAN was operating the vehicle with suspended PA and FL driver’s

licenses.

7. As a result of FLANNIGAN’s suspended license status, FLANNIGAN was
arrested for operating a motor vehicle while under suspension in violation of NY Vehicle and
Traffic Law Section 511. A search incident to arrest of FLANNIGAN was conducted. As
a result, law enforcement searched for weapons and contraband and found FLANNIGAN to
be in possession of a small amount of suspected methamphetamine contained within a dollar
bill. A field test was conducted and resulted in a positive for the presence of
methamphetamine. Immediately after securing FLANNIGAN and searching the female

passenger for weapons and contraband, a K9 “sniff” of the vehicle was conducted and the K9
Case 1:19-mj-05173-MJR Document 1 Filed 08/01/19 Page 5 of 6

alerted to the interior of the vehicle. The vehicle was towed to the Jamestown Police
Department. FLANNIGAN and his female passenger were transported to the Jamestown

Police Department for Miranda Warnings and interviews.

8. On June 14, 2019, later that same day, Town of Ellicott Police Department
Detective Kevin Pierce, who is also a member of the Jamestown Metro Drug Task Force
(JMDTF), applied and received a NY State Search Warrant for the vehicle, from Town of

Ellicott Judge Marilyn Gerace.

9. On June 14, 2019, at approximately 1:49 p.m., members of the JMDTF
executed the search warrant authorized for the vehicle. As a result of the search warrant, a
lock box was discovered on the floor of the vehicle and within this lock box approximately
236.15 gross grams (gg) was discovered', as well as drug paraphernalia to include a scale and
plastic bags. It should be noted that members of the JMDTF subsequently field tested the

suspected methamphetamine positive for the presence of methamphetamine.

10. As previously noted, both FLANNIGAN and the female passenger were
transported to the Jamestown Police Department. Although FLANNIGAN made no Post-
Miranda statements, the female passenger provided statements. In sum and substance, the

female passenger noted that she was aware that there was a quantity of methamphetamine

 

I The suspected drug evidence was turned over to DEA, at which time your affiant weighed
the drug evidence and determined that it weighed 236.15 gross grams.

4
Case 1:19-mj-05173-MJR Document 1 Filed 08/01/19 Page 6 of 6

contained inside the vehicle. The female passenger stated that this unknown quantity of

methamphetamine was contained within a safe located inside the vehicle.

11. FLANNIGAN was subsequently charged with several NY State Penal
violations to include PL 220.18 (Criminal Possession of a Controlled Substance), a felony,

and is presently incarcerated in the Chautauqua County Jail.

12. WHEREFORE, based on the foregoing, your affiant respectfully submits that
probable cause exists to believe that FLANNIGAN violated Title 21, United States Code,
Sections 841(a)(1) and 841(b)(1)(C), possession with intent to distribute methamphetamine,

a Schedule II controlled substance, requests that a criminal complaint and arrest warrant as

aforesaid is issued.
|
‘ (Cums —

DAVID LAUER
Special Agent
Drug Enforcement Administration

tk
Sworn to before me this [

2 L ) _ OFM.
HONDRABLE MICHAEL J. ROEMER
UNITED STATES MAGISTRATE JUDGE

of August 2019.

 
